Citation Nr: 9912278	
Decision Date: 05/03/99    Archive Date: 05/12/99

DOCKET NO.  95-31 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for residuals of a 
service-connected shrapnel wound of the left buttock, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel

INTRODUCTION

The veteran served on active duty in the Armed Forces from 
November 1942 to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied a disability evaluation in 
excess of 10 percent for the veteran's service-connected 
residuals of a shrapnel wound of the left buttock.  

In May 1996, the veteran and his wife testified at a personal 
hearing that was held at the RO before a hearing officer.  In 
May 1997, the Board remanded the case to the RO to obtain 
additional information and to have the veteran's disability 
medically evaluated.  The case subsequently was sent back to 
the Board for appellate determination.  In September 1998, 
the Board again remanded the case to the RO to have the 
veteran's disability evaluated under the rating criteria 
pertaining to muscle injuries.  The RO so considered the 
veteran's disability, denied an increased evaluation in 
excess of 10 percent, and notified the veteran of the 
decision in a supplemental statement of the case in October 
1998.  The case has since been returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the veteran's appeal has been obtained by 
the RO.  

2.  The veteran has a simple left buttock wound with a 
minimal residual scar which is well-healed and nontender with 
no metallic foreign body present, but he complains of 
constant aching pain on sitting.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for the residuals of a shrapnel wound to the left 
buttock have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10-14, 4.41, 4.56, 
4.64, 4.73, 4.118,  Diagnostic Codes 7800-7805 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records show that in he was 
stricken in the left buttock by a fragment from an enemy 
personnel bomb on July 2, 1943.  The wound was dressed by a 
corpsman and healed after several weeks.  In November 1943, 
he was seen for pain on pressure over the scar.  The scar was 
1/2 inch in diameter, covered by very thin skin, dark red in 
color.  The central portion appeared fluctuant and was tender 
to the touch.  No foreign body was felt.  Under procaine 
field block, the scar was incised.  No fluid was found.  The 
underlying adipose tissue was excised down to the fascia.  
Palpation of the surrounding tissues and examination of the 
excised tissue revealed no foreign body.  The wound was 
closed with interrupted sutures.  The report of the veteran's 
separation examination, dated in October 1945, reflects no 
findings or complaints associated with the veteran's wound or 
resultant scar.  

In 1983, the veteran filed a claim for service connection for 
residuals of the shrapnel wound, indicating that it had 
become painful.  The VA examined him in April 1983 and the 
report of that examination revealed a 1 1/2 to 3 cm surgical 
scar just below the gluteal fold on his left buttock.  The 
scar was pale, soft, and pliable.  There was not local 
tenderness but the veteran complained of hypersensitivity on 
sitting.  X-ray did not reveal any retained foreign body.  By 
rating decision of May 1983, service connection was granted 
for a left buttock scar pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7805, effective from February 1983, the date 
of receipt of his claim, and a noncompensable disability 
rating was assigned.  

Although VA outpatient treatment records from February to May 
1987 reflect complaints of left buttock of pain, examination 
revealed no tenderness over the scar.  In July 1987, based on 
evidence of pain, but no retained foreign body, the RO 
granted the veteran a 10 percent evaluation for his scar, 
effective from March 1987.  

The veteran's VA outpatient treatment records for September 
1987 to June 1989 reflect complaints of left buttock pain, 
described as a constant ache that interfered with his ability 
to sit.  On VA examination in May 1990, a scar in the 
veteran's left buttock was noted.  There was no induration of 
the buttock, no tenderness to palpation, just discomfort.  CT 
scan of the pelvis revealed no evidence of any metallic 
foreign body.  

In November 1994, the veteran filed a claim for a disability 
evaluation in excess of 10 percent for the residuals of his 
left buttock shrapnel wound.  He asserted that there is a 
foreign body imbedded in his buttock that is causing him pain 
and that the disability warranted a higher evaluation.  The 
veteran's treating physician, A. Halls, M.D., related that he 
had seen the veteran in early November 1994 for left buttock 
pain.  The examiner's impression was that there might be a 
foreign body located near the attachment of the left 
hamstring that was causing pain or there may be an 
osteochondroma of the site where the hamstrings are attached.  

The report of the veteran's January 1995 VA examination notes 
that the left buttock scar had not changed since the 1990 VA 
examination.  Dr. Halls, in a letter dated in April 1995, 
essentially related the same opinion he had expressed in his 
November 1994 letter pertaining to the possibility of a 
retained foreign body or osteochondroma.  

In May 1996, the veteran and his wife testified at a personal 
hearing held at the RO before a hearing officer.  A 
transcript of that hearing is of record.  Essentially, he 
testified as to his current left buttock pain and that he 
cannot sit for very long without having to move because of 
the pain.  He described the pain as a throbbing sensation 
rather than a sharp pain.  

On VA fee basis examination of September 1997, there was no 
muscle atrophy in the veteran's lower extremities.  Hip 
flexion, knee extension, and dorsiflexion were 5/5, 
bilaterally.  There was a small, 3-cm scar on the veteran's 
left buttock near the lateral ischial region.  The scar was 
nontender and well healed.  The buttock itself was nontender 
to palpation.  In the examiner's opinion, after review of the 
veteran's medical records, was that there were no specific 
findings in the record of a shrapnel or metallic object in 
the veteran's left buttock.  This opinion was based on review 
of several x-rays and CT reports.  

In a letter dated in January 1998, Dr. Halls, upon 
examination of the veteran, noted that the left buttock scar 
was well healed.  On deep palpation, pain was illicited while 
the veteran was standing.  He also noted that there would 
appear to be a gritting sensation perceived when deep 
pressure was applied to the ischial spine on the left when 
anterior and posterior motions were applied to the palpating 
finger.  The impression given was pain over the left ischial 
spine of unknown etiology.  

The report of the veteran's March 1998 VA examination 
revealed no metallic foreign bold in his left buttock.  He 
complained of left buttock pain on sitting.  The examiner 
noted that the veteran avoided sitting on the left buttock 
and that alleviating factors were ambulation and standing.  
The veteran denied weakness, stiffness, swelling, heat, 
redness, instability, giving way, locking, fatigability, or 
endurance problems.  

Analysis

As a preliminary matter, the Board finds that the veteran's 
increased rating claim for residuals of a service-connected 
shrapnel wound of the left buttock is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  A mere allegation that 
a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 337, 391 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The Board is now satisfied that all relevant facts have been 
properly developed (in that the directives in the Board's May 
1997 and September 1998 remands have been complied with) and 
that no further assistance to the veteran is required in 
order to comply with the duty to assist on this issue.  Id.  

VA utilizes a rating schedule as a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1, Part 4.  It is thus essential, both in the 
examination and in the evaluation of disability, that each 
disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.41.  However, where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

The veteran's service-connected left buttock scar is 
evaluated pursuant to 38 C.F.R. § 4.118, DC 7804. for a 
tender and painful scar.  However, a shrapnel wound is 
usually evaluated on the basis of muscle injuries.  Effective 
from July 1997, the rating criteria for evaluating muscle 
injuries were revised and are now codified at 38 C.F.R. 
§§ 4.56, 4.73 (1998).  In this veteran's case, the revisions 
affecting the area of the buttock involve only changes in 
language and organizations, rather than changes in the 
substantive content of the rating criteria.  Hence, neither 
the former nor the revised version of the criteria is "more 
favorable" to the veteran.  Accordingly, the Board finds 
that the veteran will not be prejudiced if the Board 
considers his claim based on the new criteria for evaluating 
muscle injuries in analyzing the severity of his shrapnel 
wound.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Muscle injuries evaluated under the applicable diagnostic 
codes are classified as  slight, moderate, moderately severe 
or severe.  38 C.F.R. § 4.56.  Injuries affecting Muscle 
Group XVII (pelvic girdle group 2, which includes the gluteus 
maximus, gluteus medius, and gluteus minimus) are evaluated 
under DC 5317.  Pursuant to that diagnostic code, a 
noncompensable evaluation is warranted for slight injury to.  
A 20 percent evaluation requires moderate injury.  A 40 
percent evaluation requires moderately severe injury and a 50 
percent evaluation requires severe injury.  38 C.F.R. § 4.73.  

The loss of use of both buttocks shall be deemed to exist 
when there is severe damage to Muscle Group XVII, bilateral 
and additional disability rendering it impossible for the 
disabled person, without assistance, to rise from a seated 
position and from a stooped position and to maintain postural 
stability.  38 C.F.R. § 4.64.

An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56.

A slight disability is indicative of a simple wound of muscle 
without debridement or infection.  The medical records would 
show that the wound was superficial requiring brief treatment 
and a return to duty.  There was healing with good functional 
results and no cardinal signs or symptoms of muscle 
disability.  The objective findings would be a minimal scar, 
no evidence of fascial defect, atrophy, or impaired tonus, 
and no impairment of function or metallic fragments retained 
in the muscle tissue.  Id.

For a moderate disability, there must have been a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The wound would be 
manifested by consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  The objective evidence would be entrance and exit 
scars, small or linear, indicating short track of missile 
through muscle tissue; some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
Id.

For a moderately severe disability, there must have been a 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  By history, the wound must have 
required hospitalization for a prolonged period for 
treatment, and there must have been consistent complaints of 
the cardinal signs and symptoms of muscle disability and, if 
present, evidence of an inability to keep up with work 
requirements.  The objective evidence would be entrance and 
exit scars indicating a track of missile through one or more 
muscle groups; indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side; and tests of strength 
and endurance compared with the sound side would demonstrate 
positive evidence of impairment.  Id.

For a severe disability, there must have been a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  By history, 
the wound must have needed hospitalization for a prolonged 
period for treatment; there must have been consistent 
complaints of the cardinal signs and symptoms of muscle 
disability that were worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of an 
inability to keep up with work requirements.  The objective 
findings would be ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation would show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area; muscles would swell 
and harden abnormally in contraction; tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side would indicate 
severe impairment of function.  Id.

At best, the medical evidence shows that the veteran's 
service-connected left buttock wound is manifested by no more 
than slight disability, a minimal residual scar, and no 
metallic foreign body located in his left buttock.  His 
original wound was not a through and through or deep 
penetrating type which would be indicative of a moderate or 
more severe muscle injury warranting a higher disability 
evaluation.  In fact, despite being examined numerous times 
over the years, it seems from the medical evidence that, 
regardless of how his original injury occurred, he has not 
really been shown to have a muscle injury and, as such, he 
could not receive a 20 percent evaluation even if the 
disability were rated under 38 C.F.R. § 4.56.  

As noted above, the medical evidence shows that the only 
clear residual of the veteran's service-connected left 
buttock wound is a scar. Under DC 7803, 7804, and 7805, a 
compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) requires that 
they be poorly nourished, with repeated ulceration; that they 
be tender and painful on objective demonstration; or that 
they produce limitation of function of the body part which 
they affect.  38 C.F.R. § 4.118.  

In the veteran's case, his scar is appropriately evaluated as 
10 percent disabling under DC 7804, which pertains to scars 
that are superficial, tender, and painful on objective 
demonstration.  Although medical examination has shown the 
scar to be well-healed and nontender, with no retained 
foreign bodies, the veteran does complain of aching pain on 
sitting; hence, the 10 percent evaluation under DC 7804 is 
appropriate.  Even if the scar were described as poorly 
nourished or ulcerated (not the case here), DC 7803 does not 
provide for an evaluation higher than the currently assigned 
10 percent.  Although DC 7805 could potentially result in a 
higher evaluation, it is not currently applicable because the 
medical evidence does not reveal that the scar results in 
limitation of motion of the area affected, even considering 
his complaints of pain.  On the contrary, veteran's September 
1997 VA fee basis examination revealed that he had full range 
of motion of his lower extremities, as well as good lumbar 
range of motion; no muscle atrophy in his lower extremities; 
and normal strength in the hip and knee.  Furthermore, no 
other diagnostic pertaining to scars which could potentially 
provide for a higher evaluation is applicable here, as the 
veteran scar is not shown to be disfiguring involving the 
face and neck (DC 7800); or to be comparable to third degree 
burns (DC 7801). 

Under the circumstances, the Board finds that the residuals 
of the veteran's left buttock wound are appropriate evaluated 
as 10 percent disabling under DC 7804. The above 
determination is based on consideration of the applicable 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's disability.  There has been no showing that the 
condition under consideration has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation), necessitated frequent periods of 
hospitalization, or has otherwise rendered impracticable the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet.App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).



ORDER

A disability evaluation in excess of 10 percent for residuals 
of a shrapnel wound of the left buttock is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 


